18-3159
     Ham-Pena v. Barr
                                                                              BIA
                                                                      A097 396 681
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 8th day of September, two thousand twenty.
 5
 6   PRESENT:
 7            ROBERT A. KATZMANN,
 8            RAYMOND J. LOHIER, JR.,
 9            STEVEN J. MENASHI,
10                 Circuit Judges.
11   _____________________________________
12
13   CARLOS ALBERTO HAM-PENA,
14            Petitioner,
15
16                      v.                                  18-3159
17                                                          NAC
18   WILLIAM P. BARR, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                    Glenn L. Formica, New Haven, CT.
24
25   FOR RESPONDENT:                    Ethan P. Davis, Acting Assistant
26                                      Attorney General; Cindy S.
27                                      Ferrier, Assistant Director;
28                                      Victoria M. Braga, Trial Attorney,
29                                      Office of Immigration Litigation,
 1                                 United States Department of
 2                                 Justice, Washington, DC.

 3       UPON DUE CONSIDERATION of this petition for review of a

 4   Board of Immigration Appeals (“BIA”) decision, it is hereby

 5   ORDERED, ADJUDGED, AND DECREED that the petition for review

 6   is DENIED.

 7       Petitioner Carlos Alberto Ham-Pena, a native and citizen

 8   of Honduras, seeks review of a September 28, 2018 decision of

 9   the BIA denying his motion to reopen his removal proceedings.

10   In re Carlos Alberto Ham-Pena, No. A 097 396 681 (B.I.A. Sept.

11   28, 2018).      We assume the parties’ familiarity with the

12   underlying facts and procedural history.

13       We have reviewed the BIA’s denial of the motion to reopen

14   for abuse of discretion and considered whether its conclusion

15   regarding     changed   country   conditions     is   supported     by

16   substantial evidence.      See Jian Hui Shao v. Mukasey, 546 F.3d
17   138, 168–69 (2d Cir. 2008).           Ham-Pena moved to reopen in

18   order to apply for asylum, withholding of removal, and relief

19   under   the   Convention   Against    Torture,   asserting   that    a

20   worsening political situation in Honduras and the attempted

21   murder of his brother, a politician, excused the untimely

22   filing of his motion.      We find no abuse of discretion.

                                       2
 1         It is undisputed that Ham-Pena’s motion was untimely

 2   because Ham-Pena filed it more than three years after the

 3   BIA’s 2014 decision affirming his removal order.                       See 8

 4   U.S.C. § 1229a(c)(7)(C)(i) (90-day deadline for motions to

 5   reopen); 8 C.F.R. § 1003.2(c)(2) (same).                 However, the time

 6   limitation for filing a motion to reopen does not apply if

 7   reopening is sought to apply for asylum and the motion “is

 8   based on changed country conditions arising in the country of

 9   nationality or the country to which removal has been ordered,

10   if such evidence is material and was not available and would

11   not   have     been    discovered       or   presented   at   the    previous

12   proceeding.”          8 U.S.C.   § 1229a(c)(7)(C)(ii);         see    also   8

13   C.F.R. § 1003.2(c)(3)(ii).          The agency did not err in finding

14   that Ham-Pena failed to demonstrate such conditions.

15         “In determining whether evidence accompanying a motion

16   to    reopen    demonstrates        a    material    change    in    country

17   conditions      that    would    justify       reopening,     [the    agency]

18   compare[s] the evidence of country conditions submitted with

19   the motion to those that existed at the time of the merits

20   hearing below.”         In re S-Y-G-, 24 I. & N. Dec. 247, 253

21   (B.I.A. 2007).        As the BIA noted, the evidence that Ham-Pena


                                              3
 1   presented    with    his   motion    to   reopen   described    political

 2   unrest   and      instances    of    politically    motivated    killings

 3   similar to the tumultuous political situation that existed at

 4   the   time   of    his   original    hearing.      Similarly,    Ham-Pena

 5   presented evidence that there had been additional threats on

 6   his brother’s life, that his brother and his wife received

 7   special protection and were forced to leave Honduras, and

8    that any special protection provided by the government would

 9   not extend to Ham-Pena.        These conditions existed at the time

10   of his original hearing and do not reflect that Ham-Pena

11   himself will be targeted as required to state a claim for

12   relief from removal.          See Tiao Jiang v. Gonzales, 500 F.3d
13   137, 141 (2d Cir. 2007) (“As a general principle, an asylum

14   applicant cannot claim past persecution based solely on harm

15   that was inflicted on a family member on account of that

16   family   member’s        political    opinion      or   other   protected

17   characteristic.”); In re S-Y-G-, 24 I. & N. Dec. at 253

18   (assessing changed conditions evidence “to determine whether

19   the applicant has made a prima facie showing . . . [of] a

20   well-founded fear of persecution”).          Accordingly, the BIA did

21   not abuse its discretion in denying the motion as untimely


                                           4
1   because Ham-Pena did not demonstrate a sufficient change in

2   conditions in Honduras    or one that was material to his

3   requested relief.   See 8 U.S.C. § 1229a(c)(7)(C)(i), (ii).

4       For the foregoing reasons, the petition for review is

5   DENIED.   All pending motions and applications are DENIED and

6   stays VACATED.

7                               FOR THE COURT:
8                               Catherine O’Hagan Wolfe,
9                               Clerk of Court




                                  5